The opinion of the court is to the effect that even if ordinarily it be against public policy for a minor *Page 56 
child to sue its parent in tort, that principle has no place in suits brought under the Acts of April 15, 1851, P. L. 669, and April 26, 1855, P. L. 309, since they do not exclude from the generality of their provisions cases in which a parent is the defendant. I cannot subscribe to this view. The well known history of these statutes is convincing proof of the fact that they did not have in contemplation the situation here involved or any intention to affect the law regarding it. If, at common law, it is against public policy for a minor child to sue its parent in tort, I do not think the Acts of 1851 and 1855 changed that rule in the cases to which they apply.
I am of opinion, however, that it is not against public policy for a minor to sue his parent, whatever the form of the action, where the suit is to vindicate property rights and not to recover damages for acts of violence or negligence affecting the person. For example, if a parent were to embezzle his child's money, or physically destroy his property, there is no reason why suit should not be permitted even though the action be in trespass. An action for damages resulting from a parent's death is to recover for a property loss — the deprivation of support that would have been received from the deceased parent had he lived.
I therefore concur in the decision.